Title: From Hannah Phillips Cushing to Abigail Smith Adams, 5 May 1812
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



Middletown May 5th. 1812

Accept my Dear Friend of my sympathy for the loss of your lovely grand Daughter. For Mrs Charles Adams I can most sensibly feel for her bereavment, having so recently like her been deprived of a good Mother. May we all apply to the Great Physician of Soul & body, to pour the balm of consolation—into  our wounded bosoms. I desire to rejoice greatly that you my Friend have escaped a seated Fever, & hope your valuable life may still be prolonged, as a great blessing to all your Relatives, & Friends. Indeed while I am permitted to tabernacle in flesh it would be a sore trial to me to be deprived of the society of one in whom I have for many years taken the greatest delight; not only when present but absent & bowed down by afflictions, by your letters I have been consoled. This is really a life of joy, & sorrow; two days since after passing some week in great anxiety for Mrs Wetmores situation, our hearts were overjoyed by the birth of a Son, & that both Mother & Child are in a favorable way. I expect to leave here next week, but must defer the happiness of seeing you, & family, till after setting my House in & garden in some order as the Spring is so far advanced. I must return through Providence to see my Sister Johnston, & Niece Mrs Hoppen. Mrs Emily Phillips requests to be remembered respectfully to you, & Family in which Sister Bowers unites. We have just returned from Church, having witnessed the solemnities of Marthas, union with Mr Holmnes. They set of immediately for Boston, & intend to pay their respects to you, on their way to Plymouth next week. My Love to Mrs Adams & offer my condolence to her, & Mr Adams.
My res best respects are always due to the President, & love to each member of the Family, I hope to see Mrs Smith before She returns home My good wishes always attend her, & you my dear Friend for Heavens Blessings
H CushingTuesday is favourite day with me for Matrimony, it being mine, & may it prove as happy a day for the Niece as it did for the Aunt.
H CMiss Lord just call’d & requests Love &c to all the Family She was so much gratified at Church this morg that she sais DD Kewley must Marry her, if she comes 100 miles for it.
